DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant has filed an amended claim set on 06 JULY 2021.  Claim 1 has been amended.  Claims 2 and 3 are cancelled.  Current pending claims are Claims 1 and 4-8.  
Response to Amendment
Applicant’s arguments, see REMARKS, filed 06 JULY 2021, with respect to the 103 art rejections have been fully considered and are persuasive.  The 103 art rejections has been withdrawn. 
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 06 JULY 2021 Applicant has amended independent Claim 1 to include the claim language of original Claims 2 and 3 which define the structures of the coated fibers.  Examiner has updated the search and reconsidered the applied references to OSAWA and MILUNIC.  As originally rejected Claims 2 and 3 were rejected under MILUNIC, however the reference actually teaches away and rather teaches impregnated glass fibers, not coated.  MILUNIC actually teaches that blood has not separated on the fiber taught nor does it give product that neither absorbed blood nor separated it. MILUNIC teaches away from the claimed invention. 
The instant invention drawn towards a blood test kit for analyzing a concentration of a target component in a blood sample using a normal component which is homeostatically present in blood, wherein a separation instrument is composed of glass fibers coated with a resin, the resin 
The Examiner is unable to provide a rejection which has a blood test kit with resins selected from the group consisting of urethane resins, polyvinyl alcohol resins, and epoxy resins, a coating amount of the resin is 1% to 10% by mass with respect to a mass of the glass fibers, and the resin does not accumulate between the glass fibers so that the glass fibers are coated without lowering a void volume.  
Claims 1 and 4-8 are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,910,150 A to DOEDING discloses glass fibers coated with polyvinyl alcohol or polyvinyl alcohol/vinyl acetate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797